DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed June 29, 2021, is the national stage entry of PCT/CN2018/125727, filed December 29, 2018. Pursuant to a pre-examination amendment, filed August 3, 2021, claims 1-5, 7-15, and 17-20 are pending in the application.  The applicant has cancelled claims 6 and 16.  The applicant has amended claims 1-5, 7-15, and 17-20.  

Allowable Subject Matter
3.	Claims 1 and 11 and claims 2-5, 7-10, 12-15, and 17-20, which depend from one of claims 1 and 11, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an apparatus or method for controlling traffic lights, as recited by the claims, comprising, at least:
	a processor that:

acquires a request for switching a target traffic light to green, wherein the request is transmitted from a target vehicle on a first road; 

establishes a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 



in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, perform a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instruct the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.

	Hamer (US 5,172,113) discloses classification a vehicle that preempts a traffic signal based on a classification of the vehicle, but Hamer does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.		 

	Robinson (US 9,761,131 B2) discloses that a vehicle changes the state of a traffic light, but Robinson does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 

a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.

	Johnson (US 8,344,908 B2) discloses that a vehicle transmission changes the state of a traffic light based, in part, on the classification of the vehicle and the travel purpose of the vehicle, but Johnson does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.

	Ellis (US 2003/0154017 A1) discloses that a vehicle pre-empts a traffic signal, but Ellis does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.		

	Williams et al. (US 6,985,827 B2) discloses classification of a vehicle, but Williams does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.		

	Hong et al. (US 2020/0110416 A1) discloses classification of a vehicle, but Hong does not disclose, at least:   
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.

	Huang et al. (US 2019/0057260 A1) discloses classification of a vehicle, but Huang does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.

Visintainer et al. (US 2020/0005631 A1) discloses classification of vehicles, but does not disclose, at least:
establishing a model comprising a plurality of dimensions, wherein the plurality of dimensions corresponds to
 
a vehicle classification of the target vehicle, 
a travel purpose of the target vehicle, and 
a travel time of the target vehicle; 

determining the vehicle classification of the target vehicle based on the model;

in response to determining that the vehicle classification of the target vehicle is not lower than a first threshold, performing a target operation, and 

in response to determining that the vehicle classification of the target vehicle is not lower than a road level of a second road and that the vehicle classification of the target vehicle is lower than the first threshold, instructing the target traffic light to turn green, 

wherein the road level is determined based on a number of a plurality of vehicles on the second road in a target area and vehicle classifications of the plurality of vehicles on the second road in the target area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689